Robert Mejheardt brings this suit as head and master of the community for damages to his automobile caused by the accident considered by us in Mrs. Robert Mejheardt v. William Reboul, 158 So. 235, this day decided. It was agreed that the two cases be consolidated for the purpose of argument upon the question of liability, but no agreement was reached upon the quantum. Consequently the case will be restored to the docket for the purpose of being tried de novo by one of the members of this court upon the question of the quantum of damages only, and it is so ordered.